180 S.W.3d 513 (2005)
STATE of Missouri, Respondent,
v.
Elton MULLINS, Defendant/Appellant.
No. ED 85166.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
The defendant, Elton Mullins, appeals from the judgment entered after a jury found him guilty of five counts of assault in the first degree, five counts of armed criminal action, and one count of unlawful use of a weapon. On appeal, defendant argues *514 that the trial court erred by granting the State's motion to strike a venireperson for cause.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).